Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 2 – 18 and 20 have been examined. Claims 1 and 19 have been canceled by Applicant.

Allowable Subject Matter
Claims 2 – 18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, neither discloses nor suggests a modular frame kit comprising a selected motor housing selected from a group comprising a first motor housing, a second motor housing and a third motor housing each having different heights, wherein the motor housing extends across an aperture of the one of a first modular frame, a second modular frame and a third modular frame, and a selected set of vanes selected from the group comprising a first set of vanes, a second set of vanes and a third set of vanes having different widths, wherein the one selected set of vanes extends across the aperture of the one of the first modular frame, the second modular frame and the third modular frame. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618